Citation Nr: 1333715	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the appellant is an adult helpless child of the Veteran.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to January 1947 and from June 1947 to October 1972.  He died in October 2006.  The appellant is the surviving adult child of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Los Angeles, California, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2002).  An in-person hearing will be granted if a claimant expresses a desire to appear in person. 38 C.F.R. § 20.700 (2013). 

In a June 2010 substantive appeal (VA Form 9), the appellant requested a Board hearing via videoconference at the RO.  In July 2010, the RO sent a letter to the appellant at [redacted], to clarify the type of hearing he desired.  The appellant responded that he wanted a Travel Board hearing.  

In August 2013, the RO sent the appellant correspondence to inform him that he had been scheduled for a hearing at the RO before a Board member, via videoconference.  This correspondence was mailed to an address on [redacted].  VACOLS shows the appellant's current address is [redacted].  The appellant did not appear at the hearing in October 2013.  

The appellant has a right to a requested hearing.  As it is unclear whether the appellant received the hearing notice letter sent in August due to the incorrect address, and because of the discrepancy between the type of hearing the appellant requested in 2010 and what he was scheduled for in 2013; a remand is required.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 20.703, 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

Contact the appellant and clarify whether he wants a Travel Board hearing or, a hearing held via videoconference.  Schedule the appellant for the type of hearing he requests.  He must be notified by letter of the date, time, and place of that hearing at his correct address.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


